Dove, J. St. Mary’s Hospital, East St. Louis, of the Hospital Sisters of the Poor Handmaids of Jesus Christ, claimant, presented its statement to the Department of Public Aid for hospitalization services rendered one Ida Silvey for the period from May 13, 1964 to June 13, 1964. The Department of Public Aid of St. Clair County had determined that the recipient was entitled to receive aid under its program of Assistance to the Medically Indigent Aged, but the Department denied the claim on the basis that the funds appropriated for such payments had lapsed. On May 4, 1966, a complaint in this matter was filed in the Court of Claims requesting payment in the amount of $560.82. A Departmental Report was filed in this matter, which stated: “Claimant is justly entitled to the amount of $560.82.” Subsequently a written stipulation was entered into between claimant and respondent, which found that claimant had furnished services to the said Ida Silvey; that said charges were reasonable and equitable; and that claimant was entitled to be reimbursed in the amount of $560.82. It appears that all qualifications for an award have been met in the instant case. Claimant is hereby awarded the sum of $560.82.